Citation Nr: 0422494	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  97-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating greater than 20 percent for residuals 
of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision in which 
the RO granted the veteran an increase in the evaluation of 
his service-connected residuals of a left knee injury (left 
knee disability) to 20 percent, effective May 30, 1996, and 
denied his claim for a temporary total rating for 
convalescence.  The veteran filed a notice of disagreement 
(NOD) in August 1996.  The RO issued a statement of the case 
(SOC) in November 1996, and the veteran filed a substantive 
appeal in February 1997.  In March 1997, June 1999, November 
2000, June 2003, October 2003, and April 2004, the RO issued 
supplemental SOCs (SSOC) that addresses additional evidence 
received, and reflects the RO's continued denial of the claim 
for a rating greater than 20 percent for his left knee 
disability.

In April 2000 and May 2001, the Board remanded the current 
claim to the RO, directing additional development on the 
increased rating issue.  After completing the requested 
development, the RO continued the denial of the claim (as 
reflected in the November 2000, June 2003, October 2003, and 
April 2004, SSOCs).

In a November 1996 decision the RO granted the veteran a 
temporary total rating for convalescence for the period from 
August 13, 1996 to March 1, 1997.  In a June 1997 rating 
action the RO extended the veteran's total temporary rating 
for convalescence until August 1, 1997.  In a November 2000 
rating action, the RO granted the veteran another temporary 
total rating for convalescence for the period from June 28, 
2000 to September 1, 2000.  The benefit sought on appeal has 
been granted during these periods since the veteran is 
receiving a total rating for his service-connected left knee 
disability at these times.  Consequently, the only periods 
during which an increased rating is at issue consist of the 
period prior to August 13, 1996, the period from August 1, 
1997 to June 27, 2000, and the period beginning on September 
1, 2000.  Given the discrete nature of these periods, the 
Board will discuss them individually, below.

In March 1997, the veteran requested a hearing before a 
Member of the Board (Veterans Law Judge) at the RO.  In an 
April 1999 statement, he withdrew his request for a hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  For the period prior to August 13, 1996, the veteran's 
left knee disability was manifested by stable varus and 
valgus, painful range of motion from 10 degrees to 120 
degrees, positive Lachman's test, equivocal anterior drawer 
sign, positive pivot shift, negative posterior drawer test, 
negative McMurray's test, and positive lateral laxity.

3.  For the period from August 1, 1997 to June 27, 2000, the 
veteran's left knee disability was manifested by range of 
motion from zero degrees to 120 degrees, positive anterior 
drawer sign, mildly positive Lachman's test, negative 
posterior drawer test, mild instability on valgus stress, and 
movement on varus stress.

4.  For the period beginning on September 1, 2000, the 
veteran's left knee disability is manifested by range of 
motion from 5 degrees to 130 degrees without pain, positive 
Lachman's test, negative instability on varus/valgus stress, 
excellent motor strength on quadriceps and hamstrings, 
negative posterior drawer test and no positive pivot shift.


CONCLUSIONS OF LAW

1.  For the period prior to August 13, 1996, the criteria for 
a rating greater than 20 percent for a left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2003).

2.  For the period from August 1, 1997 to June 27, 2000, the 
criteria for a rating greater than 20 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5257, 5260, 5261 (2003).

3.  For the period beginning on September 1, 2000, the 
criteria for a rating greater than 20 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for an increased evaluation for a left 
knee disability have been accomplished.

In May 2000 and July 2001 letters, the November 1996 SOC, and 
the June 1999, November 2000, June 2003, October 2003, and 
April 2004 SSOCs, VA notified the veteran of the legal 
criteria governing the claim.  In each instance, the veteran 
was given an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the July 2001 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The initial rating action in this case was issued in July 
1996, prior to the enactment of the VCAA in November 2000.  
Additionally, the initial SOC and the March 1997, June 1999, 
and November 2000 SSOCs were issued prior to or 
contemporaneous with its enactment.  Compliance with the VCAA 
was not completed in this case until July 2001, and in June 
2003, after all appropriate notice and assistance had been 
provided, the RO adjudicated the veteran's claims for the 
first time after compliance with the VCAA.  Therefore, all 
pertinent records were in the claims file prior to the RO's 
initial post-VCAA notice adjudication of the veteran's claim.  
Given the RO's compliance with VCAA, and the RO's post-
compliance adjudication of the claim, there is no additional 
action to be taken by the RO, and no benefit to the veteran 
in returning his claim to the RO for yet another post-VCAA 
adjudication.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
treatment records that the veteran has identified, and has 
arranged for the veteran to undergo multiple VA examinations 
in connection with his claim (although the record reflects 
that he did not attend either of the last two such 
examinations scheduled in May and June 2003).  Moreover, the 
veteran has been given the opportunity to submit evidence to 
support his claim.  In letters of May 2000 and July 2001, the 
RO requested that the veteran identify all VA and private 
treatment records; however, he did not respond.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent medical or other evidence that has not 
been obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on the 
claim on appeal at this juncture.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C..F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue it is the  
present level of disability that is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected left knee disability is 
currently rated as 20 percent disabling under the provisions  
of 38 C.F.R. § 4.71a, Diagnostic Code 5257, governing other 
impairment of the knee manifested by recurrent subluxation or 
lateral instability.  Under this rating criteria, a 20 
percent evaluation is warranted for moderate disability, and 
a 30 percent evaluation is warranted for severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

Given the necessity of considering all potentially applicable 
diagnostic codes for evaluating the veteran's disability, the 
provisions of Diagnostic Codes 5260 and 5261, governing 
limitation of motion of the knee and leg also has been 
considered.  

Pursuant to 5260, limitation of flexion to 60 degrees is 
noncompensable; limitation of flexion to 45 degrees is 10 
percent disabling; limitation of flexion to 30 degrees is 20 
percent disabling; and limitation of flexion to 15 degrees is 
30 percent disabling.  

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable; limitation of extension to 10 
degrees is 10 percent disabling; limitation of extension to 
15 degrees is 20 percent disabling; limitation of extension 
to 20 degrees is 30 percent disabling; limitation of 
extension to 30 degrees is 40 percent disabling; and 
limitation of extension to 45 degrees is 50 percent 
disabling.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A.  Evaluation of the left knee disability for the period 
prior to August 13, 1996

The medical evidence of record prior to August 13, 1996, 
shows that the veteran sought treatment for chronic left knee 
pain on May 30, 1996.  On June 4, 1996, a magnetic resonance 
imaging (MRI) of the left knee was taken and revealed a 
vertical tear through the medial meniscus and meniscocapsular 
separation of the posterior horn, the absence of an intact 
anterior cruciate ligament (ACL) with some abnormal signal 
within the intercondylar notch which may be fragments from 
the ACL, small joint effusion, and some flattening of the 
lateral femoral condyle, suggesting remote trauma.

On June 7, the veteran reported pain in the knee after 
feeling it pop, and stated that he could not flex the knee 
and was unable to bear weight on it.  Examination at this 
time showed that the veteran was unable to straighten his 
knee by himself.  Extension was "limited to 10 degrees shy 
of straight by pain."  There was full flexion, but also with 
pain.  Posterior drawer was negative, anterior drawer was 
equivocal, and there was positive lateral laxity.  There was 
no redness or heat, a small amount of effusion, and no 
proximal atrophy.  He was diagnosed with left knee pain and 
discharged with crutches.  He was seen again on June 10, 
1996.  The examiner noted effusion in the knee, full range of 
motion from zero to 120 degrees.  

On June 24, 1996, he was seen at the orthopedic clinic.  The 
veteran reported some giving out and repeated swelling, 
popping, and locking.  Examination showed minimal effusion, 
range of motion from 5 to 110 degrees, tender medial joint 
line and medial femoral condyle, positive Lachman's test, 
equivocal anterior drawer sign, positive pivot shift, 
negative McMurray's, recurvatum and posterior drawer test.  
He was assessed with ACL deficiency with medial bucket handle 
tear of the left knee.  Surgery was recommended, and the 
doctor wrote a note for the veteran's employer stating that 
he had been unable to work since June 7, 1996, due to his 
left knee injury.  Surgery was scheduled for August 13, 1996.

Under Diagnostic Code 5257, the symptoms of the veteran's 
left knee disability for this period more nearly approximate 
a 20 percent, or moderate, disability.  While there was 
positive lateral laxity, positive pivot shift, and a positive 
Lachman's test, the McMurray's test and posterior drawer were 
negative and the anterior drawer sign was equivocal for 
laxity.  There was no evidence of subluxation.  Given the 
totality of the evidence, the Board finds that the veteran's 
knee demonstrated only moderate disability based on recurrent 
subluxation and laxity.  

Considering the veteran's disability under Diagnostic Codes 
5260 and 5261 would not provide a basis for assigning a  
rating greater than 20 percent during the period in question.   
Examination reports reveal that flexion was limited to 120 
degrees and to 110 degrees, neither of which are compensable 
under Diagnostic Code 5260.  As for the veteran's extension 
of the left knee, on June 7, it was zero degrees; on June 10, 
it was 10 degrees; and on June 24, it was 5 degrees.  The 
only compensable extent of limited flexion was noted on June 
10-to 10 degrees-and even this meets the criteria for only 
a 10 percent evaluation, clearly less than the 20 percent 
evaluation he currently receives under Diagnostic Code 5257.  

The Board also must consider whether a higher rating is 
warranted due to functional loss due to pain, weakness, 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
record does show that the veteran had objective evidence of 
limitation of motion due to pain, and an examiner stated that 
the veteran was unable to work because of his left knee 
condition beginning on June 7, 1996, the Board finds that 
this does not warrant  compensation greater than that 
commensurate with the currently assigned 20 percent rating, 
because these symptoms were shown to be related to his need 
for surgery performed on August 13, 1996, for which he has 
been compensated with a temporary total rating beginning on 
that date.  There is no indication in the record that the 
veteran suffered these symptoms prior to June 1996 or 
subsequent to his convalescence from surgery ending in August 
1997, as demonstrated below.  

Accordingly, an increased rating for the veteran's left knee 
disability for the period prior to August 13, 1996, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a rating greater than 20 percent for 
left knee disability during the period under consideration, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Evaluation of the left knee disability for the period 
from August 1, 1997, to June 27, 2000

On August 13, 1996, the veteran underwent ACL reconstruction 
and repair of a medial meniscus tear.  He was in 
rehabilitation for his left knee and out of work until August 
1, 1997.  The only medical evidence of record for this time 
period is a May 1999 VA joints examination.  As noted above, 
the veteran was asked in a May 2000 letter from the RO to 
identify any treatment, VA or private, that he had received 
for his left knee, and he did not respond.  

On May 1999, the veteran underwent a VA joints examination.  
He complained of some locking of the left knee, instability, 
and a grinding sensation.  On examination the left knee had 
range of motion from zero to 120 degrees, positive anterior 
drawer sign, mildly positive Lachman test, negative posterior 
drawer test, movement on the varus stresses and mild 
instability on valgus stress.  Additionally, there was 
crepitation of the left knee.  The diagnosis was history of 
left anterior cruciate ligament tear and left medial meniscus 
injury with resulting instability referable to those 
structures even after surgery.  

The Board finds that the disability picture presented by this 
examination more nearly approximates a moderate, overall 
disability under Diagnostic Code 5257, for which the current 
20 percent rating is assignable.  While he has positive 
anterior drawer sign, his instability on Lachman test, and 
varus/valgus testing is described as mild, and his posterior 
drawer test was negative.  Additionally, he would not benefit 
by attempting to evaluate his claim under the range of motion 
code provisions since his range of motion was zero degrees 
extension, which is not compensable under Diagnostic Code 
5261, and 120 degrees flexion, which is not compensable under 
Diagnostic Code 5260.  

Moreover, the veteran did not report pain on motion, and 
there was no objective evidence of painful motion on the 
examination.  Accordingly, an increased rating on the basis 
of functional loss due to pain is not warranted.  See 
38 C.F.R. §§ 4.40, 4.45.  

Accordingly, an increased rating for the veteran's left knee 
disability, for the period from August 1, 1997 to June 27, 
2000, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a rating greater than 20 percent for 
left knee disability during the period under consideration, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.






C.  Evaluation of a left knee disability for the period 
beginning on September 1, 2000

On June 28, 2000, the veteran again underwent surgery on his 
left knee.  He was in rehabilitation and out of work until 
September 1, 2000.  The only medical evidence of record for 
this time period is an October 2000 statement by a VA 
examiner and a March 2004 VA joints examination.  As noted 
above, the veteran was asked in July 2001 and October 2003 
letters from the RO to identify any treatment, VA or private, 
that he had received for his left knee, and he did not 
respond.  

The October 2000 statement was submitted to supplement a July 
2000 VA examination of the veteran conducted during his 
convalescence from surgery.  The examiner did not re-examine 
the veteran, but was merely asked to render an opinion as to 
whether the left knee exhibits weakened movement, excessive 
fatigability, incoordination, as well as whether pain in the 
left knee would significantly limit functional mobility 
during flare-ups or on repetitive use of the knee.  Based on 
review of the claims file and his July 2000 examination, the 
examiner stated that in July 2000, the veteran reported that 
he worked stocking shelves at a grocery store, and that his 
pain had gotten better since his surgery.  He reported some 
flare-ups, but not as bad as prior to surgery.  On 
examination in July the veteran had significant quadriceps 
atrophy on the left and decreased strength in the left 
quadriceps on strength testing, measuring only 4/5 on knee 
extension.  He had weakened movement to knee extension on the 
left, which would get worse on repetitive movement.  The 
examiner stated that repeated movement would cause effusions 
depending on the activity and that effusion would limit the 
range of motion of the knee.  He could not render an opinion 
as to additional range of motion lost during flare-ups as 
such an opinion would be too speculative.  He asserted that 
the veteran's symptoms would get worse with repeated motion, 
and that over time the veteran's range of motion would 
decrease as part of the natural progression of his left knee 
arthritis and his pain would increase, but it is not possible 
to predict how much.

In March 2004, the veteran underwent another VA examination.  
At this time, the veteran reported a gradual increase in pain 
since his last surgery, and a feeling of instability and 
fatigability.  He stated that his knee locks up and pops out, 
and that he has stiffness in the morning.  He had no physical 
therapy, shots, or surgery since 2000.  He did not use 
crutches or a walker to assist with ambulation, he had braces 
but only uses them occasionally because they make him weaker.  
He worked as a truck driver and reported that his left knee 
problems did not affect his occupation or activities of daily 
living.  He had flare-ups after long periods of sitting or in 
cold weather, and he had pain on repetitive use.  He denied 
swelling or redness.

On examination, he had a 14-centimeter scar on the anterior 
knee what is nontender and nonadherent to the underlying 
subcutaneous tissue.  His range of motion was painless from 5 
degrees extension to 130 degrees flexion.  He had positive 
Lachman's, excellent motor strength of 5/5 in the quadriceps 
and hamstrings, and tenderness over the distribution of the 
medical saphenous nerve and decreased sensation over the 
lateral infrapatellar region.  He had some crepitus on 
movement of the knee.  He was neurovascularly intact distally 
and had no instability with varus/valgus stress testing as 
well as posterior translation.  The examiner could not 
produce a positive pivot shift.  The diagnosis was left knee 
pain, left knee gon arthrosis.  The examiner commented that 
the veteran's range of motion was not limited by pain, 
fatigue, weakness, or lack of endurance after repetitive use.  
His instability was mild, and he had no weakened movement or 
excess fatigability or incoordination, and his pain level did 
not result in a functional impairment, as the veteran 
acknowledged.  He had slight loss of motion.  

Given this evidence, the Board finds that the veteran's left 
knee disability more nearly approximates overall moderate 
impairment, for which a 20 percent disability under 
Diagnostic Code 5257 is assignable.  The examiner noted that 
his instability was mild, and this is supported by the 
findings of no instability on varus/valgus stress testing and 
no positive pivot shift.  The only positive finding related 
to instability was the Lachman's test.  A higher evaluation 
would not be warranted under either Diagnostic Code 5260 or 
5261, as his extension was to 5 degrees and his flexion was 
to 130 degrees, and a minimum of 10 degrees on extension and 
60 degrees on flexion are required for compensation under 
these provisions.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Further, increased compensation is not warranted for 
functional loss due to pain, weakness, fatigability or 
incoordination.  The weakness noted in the October 2000 
examiner's statement dates to the veteran's July 2000 
examination report, and these symptoms are being compensated 
through the veteran's temporary total rating covering this 
period of convalescence.  Additionally, the October 2000 
examiner's statements about fatigability and pain on use were 
not related to the veteran's level of current disability, but 
were conjecture of the level of disability into the future, 
as part of the progression of the disability.  Accordingly 
the Board does not find this evidence probative of the 
veteran's current level of disability.  Moreover, the 
subsequent March 2004 examination report reflects that the 
veteran did not have fatigability, weakness, incoordination, 
pain on motion, or functional loss due to his left knee 
disability.  In fact, the veteran reported that his left knee 
did not interfere with his work or his activities of daily 
living, it only prevented him from playing rugby.  

Accordingly, an increased rating for the veteran's left knee 
disability, for the period beginning on September 1, 2000, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a rating greater than 20 percent for 
left knee disability during the period under consideration, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating greater than 20 percent for residuals of a left knee 
injury is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



